DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Claims 18-20 in the reply filed on 22 September 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2020.
Claim Objections
Claim 21 is objected to because of the following informalities:  In Claim 21, line 1, “according claim” should be written “according to claim.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 18 fails to recite a transitional phrase which clearly transitions from a preamble to a body. The lack of a transitional phrase makes it unclear what steps Claim 18 and its dependent claims require. In line 6, the word “comprises” is not a transition from preamble to a body, because “comprises” refers to a composition used in the process of Claim 18 and is not followed by method steps, where Claim 18 is directed to a method. The preamble uses participles and infinitive phrases including “treating materials” in line 1, to provide mechanical properties” in line 2, and “by applying a bio-based polyelectrolyte complex (PEC)” in line 4. Although Claim 18 fails to clearly present a claim body, including steps of “treating materials,” “providing mechanical properties,” or “applying,” Examiner considers the claim as if the claim required “comprising treating materials comprising fiber based . . ., and applying a bio-based polyelectrolyte complex (PEC) composition . . . .”
Claim 18 recites the limitation “polyanion derived from nature.” The limitation is indefinite as vague, because it is not clear what is NOT “derived from nature.” Examiner considers modifications of a compound which is found in nature or made from components found in nature to be “derived from nature.”
Claim 18 recites the limitation “non-water soluble particles.” The limitation is indefinite as ambiguous, because it is not clear whether the phrase should be interpreted as “particles which are soluble in ‘non-water’” (e.g. organic solvents) or as “water insoluble particles”; these are not equivalent interpretations, since particles which are soluble in solvents other than water can also be soluble in water. Examiner considers the limitation to include either interpretation.
Claim 21 recites the limitation “by: addition to fiber, textile, woven and nonwoven suspensions, spray coating, … ink jet and/ or slit-die/slot-die, and . . . .” The limitation is indefinite, because it is not clear whether the claim requires every coating technique listed or only one of the entire list, since it is e.g. “direct coating methods” from “indirect coating methods”). Examiner considers the claim to require the “applying step” to be performed by only one of the listed coating techniques and not by all of them together.
Regarding claim 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 20- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheuing et al. (US 2011/0236582) in view of Cowan et al. (US 2006/0205932) (Yoshioka et al. (US 6,555,225) is cited as evidence that polyelectrolytes are water-insoluble).
Regarding Claims 18 and 21, Scheuing et al. (US’582) teach a method of treating fiber-based materials, textiles, woven and nonwoven materials with a particle PEC composition, comprising treating the fiber based materials, textiles, woven and nonwoven materials with a PEC composition by applying a bio-based polyelectrolyte complex (PEC) composition suitable as a binder, wherein the PEC composition comprises a cationic biopolymer (e.g. chitosan, [0015]), an anionic biopolymer [0048], a Lewis (e.g. boric acid, Table 19) or Bronsted  (e.g. citric, hypochlorous) acid [0022, 0028, 0048, 0053-0055], and a preservative (e.g. antimicrobial agent, [0051] and oxidants [0054] and other preservatives [0055]) by techniques including spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0056-0057, 0093]). The net charge of the PEC is cationic (R value >1, where “R value” is molar ratio of cationic to anionic species, Tables 1A-1C, 3.1-4.2; [0017, 0037]). An anionic biopolymer in the PEC e.g. 2.2 ,Table 1A, 8, footnote (3); [0022,0048, 0061]). 
US’582 fails to teach a specific weight ratio of cationic to anionic biopolymers. However, it teaches a molar ratio of charged groups (Abstract; [0009]), that the cationic polyelectrolyte can be chitosan [0015], and that anionic polyelectrolytes can include biopolymers, including those described in Applicant’s specification (e.g. xanthan gum, pectin, carboxymethyl cellulose, carrageenan, compare paragraph [0048 with Applicant’s specification p. 5). Given the teaching of similar or identical polyelectrolytes and suggested stoichiometric ratios, it would have been obvious to optimize the recited weight ratios to within the recited range through routine optimization to achieve the desired stoichiometric ratios. 
With regard to the recited weight ratio between the cationic biopolymer and the acid, US’582 teaches relative molar values (Tables 8, 13.1, 14.2, 15.1), but fails to teach the recited weight ratio. In addition, as indicated above, it would have been obvious to optimize pH to within a range under 7, because US’582 suggests adjusting pH to form a net anionic or cationic charge on the polymer in water [0022]. 
US’582 teaches that chitosan is obtained by deacetylation of chitin [0041]. US’582 fails to teach the recited range of deacetylation. Cowan et al. (US’932) teach a process for the deacetylation of chitin to produce chitosan [0041], including deacetylation in the range of from 15% to about 100% and most preferably from about 20% to about 90% [0017] for useful applications including the formation of polyelectrolyte complexes for fibrous materials and to increase mechanical properties, including wet strength [0008]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’582 with chitosan deacetylated to within the recited range, because US’932 suggests that chitosan deacetylated to within the recited range is useful to form 
US’582 teaches that each polyelectrolyte used to form a polyelectrolyte complex particle is water soluble (Abstract; [0033, 0036]), but does not describe solubility of a complex formed from the separate polyelectrolytes. The combination of US’582 in view of US’932 fails to teach that a polyelectrolyte complex particle comprises non-water soluble particles. Yoshioka et al. (US’225) provides evidence that polyelectrolyte complexes are inherently water-insoluble (col. 4, lines 37-43). Thus, the polyelectrolyte complex particles are considered inherently water-insoluble.
Regarding Claim 20, the fiber based material can consists of paper [0057] and the treatment is performed during manufacture of paper and/or on finished paper, since “manufacture of paper” can be given the broadest reasonable interpretation “manufacture of coated paper.”
Regarding Claim 22, US’582 teaches that the polyelectrolyte composition can include at least some hydrophobic particles [0093].
Regarding Claim 23, US’582 teaches diluting a PEC composition with water (aqueous solution) (Claim 1; [0037, 0056]). US’582 fails to teach specifically tap water, deionized water, or distilled water. However, all three of these were known sources of water and deionized and distilled water are known products of purification processes. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’582 in view of US’932 by using any of tap, deionized, or distilled water, because these are all known sources of water.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheuing et al. (US 2011/0236582) in view of Cowan et al. (US 2006/0205932) as applied to Claim 18 above, and further in view of Hu et al. (US 2008/0005852) (Yoshioka et al. (US 6,555,225) is cited as evidence that polyelectrolytes are water-insoluble).
i.e. drying) [0069, 0081-0083, 0122]. The combination of US’582 in view of US’932 fails to teach curing treated fiber based materials, textiles, woven and nonwoven materials at 20-220 C. Hu et al. (US’852) teach an analogous method of treating fiber based materials, textiles, woven and nonwoven materials with a polyelectrolyte complex, including drying and curing the coated fabric at a temperature range of 5-250 C, preferably between 150-200 C [0047-0048]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’582 by curing the treated fiber based materials, textiles, woven and nonwoven materials at 20-220 C, because US’852 suggests curing a fabric coated with a polyelectrolyte complex at a temperature within the recited temperature range. Furthermore, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 16/282551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because solid wax is a fatty compound.
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that amendments overcome rejections under 112(b) (Remarks, pp. 9-10), although the amendments resolve specific issues, they raise others as detailed in this Office Action.

In response to Applicant’s argument that US’582 fails to describe a method of providing improved mechanical properties, including a property as a binder or to provide wet strength (Remarks, p. 11), US’582 teaches chitosan as a cationic polyelectrolyte and anionic electrolytes including those described in Applicant’s specification. Furthermore, Cowan suggests that chitosan provides a coating with polyelectrolyte complex with wet strength.
Applicant presents no argument against the double patenting rejection over claims 18-20 of copending application 16/282551. The double patenting rejection is maintained.
The double patenting rejection over 16/282514 is withdrawn as moot because of claim amendments in that case.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712